375 So. 2d 362 (1979)
Herman and Helen HIRSCH, Husband and Wife, Petitioners,
v.
Steven Z. KLEINMAN, M.D., Michael Sundar, M.D., and Hatem Eissa, M.D., Respondents.
No. 79-1002.
District Court of Appeal of Florida, Fourth District.
October 3, 1979.
Angelo Marino, Jr., of Marino & Smith, Fort Lauderdale, for petitioners.
Hainline & Billing, Fort Lauderdale, and Edna L. Caruso, West Palm Beach, for respondent, Kleinman.

ON REHEARING
BERANEK, Judge.
This Court's prior opinion issued June 29, 1979, is withdrawn. This is a petition for common law certiorari in a medical mediation matter. Petitioners were the plaintiffs in the mediation procedure and respondents were medical doctors accused of negligence. The judicial referee denied a motion by petitioners to terminate jurisdiction of the panel. The motion was based on the failure to begin a hearing within six months from the filing of the claim under Section 768.44(3) Florida Statutes (1977).
The facts are that a "start-up" hearing was held shortly before the expiration of the six-month statutory period. This hearing occurred before the judicial referee and panel members but amounted to no more than plaintiffs' presenting certain hospital records in evidence. The hearing was then continued for approximately another six-month period. In accordance with Hewitt v. Caffee, 368 So. 2d 1342 (Fla. 3d DCA 1979), we hold this was not a hearing within the meaning of Section 768.44(3) and (6), Florida Statutes (1977). Hewitt has recently been followed in Wright v. Ratnesar, 373 So. 2d 431 (Fla. 2d DCA 1979).
Certiorari is, therefore, granted and the order refusing to terminate jurisdiction is quashed. The matter is remanded and the Clerk of the Circuit Court is ordered to send a notice of termination to all parties pursuant to Florida Rule of Medical Mediation Procedure 20.190(c).
CERTIORARI GRANTED.
CROSS, SPENCER C., and DAUKSCH, JAMES C., Jr., Associate Judges, concur.